HENDRY, Judge
(dissenting).
The order of the learned probate judge indicates to me that he made a thorough analysis of the testimony. Inasmuch as, he heard all of the witnesses, except those who testified by deposition, he was in much better position than we are to evaluate the effect of their testimony. This record, in my opinion, clearly justifies the application of the established rule that we will not interfere with the findings of fact or conclusions of law reached by a probate judge on the basis of such findings unless there is an absence of substantial competent evidence to support the findings or the trial court misapprehended the legal effect of the evidence.
It is my view that there is adequate evidence to support the result reached by the trial judge and that there is no basis in the record for any conclusion on our part that he misinterpreted the legal effect of the evidence.
For these reasons, I am obliged to dissent from the conclusion reached by the majority. I think the judgment should be affirmed.